                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



    In Re: RFC and ResCap Liquidating Trust           Case No. 13-cv-3451 (SRN/HB)
    Action

    This document relates to:
                                                  OMNIBUS ORDER RE: RULE 50(a)
    ResCap Liquidating Trust v. Home Loan               JMOL MOTIONS
    Center, Inc., Case No. 14-cv-1716
    (SRN/HB)


SUSAN RICHARD NELSON, United States District Judge

         From October 15 to November 7, 2018, the parties tried this highly complex

contractual indemnification case to a jury. 1 The jury heard the testimony of 29 witnesses

(some live, others videotaped), including seven experts, and received over 75 exhibits; most

of this evidence was introduced by Plaintiff, the ResCap Liquidating Trust (hereinafter

“ResCap”). The Court entertained a multitude of oral arguments from counsel outside the

presence of the jury, primarily concerning evidentiary disputes, and issued numerous written

and oral decisions resolving those disputes. See, e.g., In re ResCap, 2018 WL 5257641 (D.

Minn. Oct. 22, 2018) (addressing “sole responsibility” causation argument and related

evidence).2 Ultimately, following approximately two-and-a-half hours of deliberation, the

jury rendered a $28.7 million verdict in favor of ResCap.

1
       For purposes of this Order, the Court assumes familiarity with this litigation’s
extensive factual and procedural background.
2
       Moreover, between the issuance of the Court’s 182-page summary judgment
decision on August 15, 2018 and the commencement of trial, the Court held five HLC-
specific, in-person pre-trial conferences, and issued several written orders following those
       Following the presentation of evidence, but before closing arguments, both parties also

moved for judgment as a matter of law on a number of issues. See Fed. R. Civ. P. 50(a). The

Court heard argument on these motions, and received briefing from both sides.3

       Specifically, Defendant Home Loan Center (hereinafter “HLC”) moved for JMOL as

to ResCap’s “failure to prove a non-speculative allocation of the MBIA and FGIC

settlements.” (See HLC JMOL Br. [Doc. No. 4686]; ResCap Opp. Br. [Doc. No. 4699]; Trial

Tr. at 3330-49.)4

       For its part, ResCap moved for JMOL as to (1) “the reasonableness and good faith of

RFC’s bankruptcy settlements” (see ResCap Reasonableness & Servicing Br. (“R&S Br.”)

[Doc. No. 4673] at 1-14; HLC 1st Opp. Br. [Doc. No. 4675] at 3-26; Trial Tr. at 2912-43,

2947-59); (2) “the allowance and allocation of servicing claims” (see ResCap R&S Br. at 14-


conferences. See, e.g., In re ResCap, 2018 WL 4469249 (D. Minn. Sept. 18, 2018)
(Seventh Amendment issue); In re ResCap, 2018 WL 4489684 (D. Minn. Sept. 19, 2018)
(Daubert ruling); In re ResCap, 2018 WL 4863597 (D. Minn. Oct. 8, 2018) (motions in
limine); In re ResCap, 2018 WL 4929393 (D. Minn. Oct. 11, 2018) (admissibility of
certain proofs of claim); In re ResCap, 2018 WL 4929394 (D. Minn. Oct. 11, 2018)
(admissibility of certain evidence available to RFC at the time of settlement).
3
       The Court pauses to note that, given the demanding deadlines inherent in a trial of
this magnitude, counsel for both sides did an extraordinary job of briefing and arguing
these motions. The Court commends counsels’ diligence.
4
        At the close of ResCap’s case, on October 30, HLC also (orally) moved for JMOL
on (i) ResCap’s alleged failure to allocate any damages to the Ambac and Syncora
settlements, and (ii) ResCap’s alleged failure to prove damages to a reasonable degree of
certainty. (See Trial Tr. at 2404-2422.) The Court denied those motions from the bench,
and will not discuss them further, other than to confirm that HLC has preserved its
appellate rights with respect to both motions. (See id. at 2422-23 (stating that “the Court
does not plan to issue a written order in response to this motion, but rather will simply
rule from the bench”); id. at 3260 (renewing motions at close of evidence); see also
Minute Entry for Oct. 30, 2018 [Doc. No. 4665].)
                                              2
19; HLC 1st Opp. Br. at 29-33; Trial Tr. at 2925-27, 2943-46); (3) “causation” (see ResCap

Causation Br. [Doc. No. 4674]; HLC 1st Opp. Br. at 26-29; Trial Tr. at 2889-2912); (4) the

applicability of “the Client Guide [to] HLC’s at-issue loans” (see ResCap Client Guide Br.

[Doc. No. 4689]; HLC 2d Opp. Br. [Doc. No. 4687] at 3-36, 41-43; Trial Tr. at 3264-74,

3289-3313, 3324-30); (5) the relationship of the Assetwise Direct Criteria Agreement to the

Client Guide (see ResCap Assetwise Br. [Doc. No. 4690]; HLC 2d Opp. Br. at 36-41; Trial

Tr. at 3280-86, 3313-17); and (6) “HLC’s affirmative defense of equitable estoppel (and

waiver)” (see ResCap Estoppel Br. [Doc. No. 4691]; HLC 2d Opp. Br. at 44-52; Trial Tr. at

3274-80, 3317-24).

        After carefully considering the parties’ arguments, the Court ruled from the bench, in

part on Monday November 5 and in part on Tuesday November 6. Specifically, the Court

denied HLC’s motion, and granted five of ResCap’s six motions; the Court only denied

ResCap’s motion “that the Client Guide governs HLC’s at-issue loans.” (See generally

Minute Entry for Nov. 5, 2018 [Doc. No. 4685] and Minute Entry for Nov. 6, 2018 [Doc. No.

4695].) Because the Court explained its reasoning from the bench at some length, the Court

does not feel compelled to issue an elaborate written decision at this juncture. However, for

the sake of a clear record, the Court will reprint those remarks in this Order, with additional

citations, edits, and footnoted addendums, as needed. The Court will address each motion in

turn.

   I.      Legal Standard for a Rule 50(a) Motion

        Fed. R. Civ. P. 50(a) provides that, “[i]f a party has been fully heard on an issue during

a jury trial and the court finds that a reasonable jury would not have a legally sufficient

                                                3
evidentiary basis to find for the party on that issue,” “the court may resolve the issue against

the party . . . before the case is submitted to the jury.” When considering such a motion, a

court “must (1) resolve direct factual conflicts in favor of the nonmovant; (2) assume as true

all facts supporting the nonmovant which the evidence tended to prove; (3) give the

nonmovant the benefit of all reasonable inferences; and (4) deny the motion if the evidence

so viewed would allow reasonable jurors to differ as to the conclusions that could be drawn.”

Roberson v. AFC Enters., Inc., 602 F.3d 931, 933 (8th Cir. 2010) (quoting Larson ex rel.

Larson v. Miller, 76 F.3d 1446, 1452 (8th Cir. 1996) (en banc)). However, because a court

“may not accord a party the benefit of unreasonable inferences or those at war with the

undisputed facts,” and because a “reasonable inference” is only “one which may be drawn

from the evidence without resort to speculation,” a court may grant a party JMOL, and

thereby remove an issue from the jury’s province, if “the record contains no proof beyond

speculation to support” a jury finding for the non-movant on that issue. Sip-Top, Inc. v. Ekco

Grp., Inc., 86 F.3d 827, 830 (8th Cir. 1996) (cleaned up) (affirming grant of pre-verdict

JMOL); accord SL Montevideo Tech., Inc. v. Eaton Aerospace, LLC, 491 F.3d 350 (8th Cir.

2007) (same); Arabian Agric. Servs. Co. v. Chief Indus., Inc., 309 F.3d 479 (8th Cir. 2002)

(same); Fought v. Hayes Wheels Intern., Inc., 101 F.3d 1275 (8th Cir. 1996) (same); see also

Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1050 (8th Cir. 2000) (reversing a

district court for failing to grant JMOL and noting that JMOL “must be granted when a non-

movant’s case rests solely upon speculation and conjecture lacking in probative evidentiary

support”) (emphasis added).



                                               4
         Moreover, although “[d]etermining the credibility of a witness is the jury’s province,

whether the witness is lay or expert,” Stevenson v. Union Pac. R. Co., 354 F.3d 739, 745 (8th

Cir. 2004), a jury may generally not “disregard arbitrarily the unequivocal, uncontradicted,

and unimpeached testimony of an expert witness where . . . the testimony bears on technical

questions . . . beyond the competence of lay determination.” Quintana-Ruiz v. Hyundai Motor

Corp., 303 F.3d 62, 76-77 (1st Cir. 2002) (quoting Webster v. Offshore Food Serv., Inc., 434

F.2d 1191, 1193 (5th Cir. 1970)). “A jury in such a case must rely on expert testimony and

cannot substitute its own experience.” Id. at 77 (reversing district court for failing to grant

JMOL and remanding for judgment in favor of the moving party); see also Cruz-Vargas v.

R.J. Reynolds Tobacco Co., 348 F.3d 271 (1st Cir. 2003) (affirming grant of JMOL on similar

reasoning).

         Finally, a “court’s prior decision on summary judgment [does] not control the outcome

of a Rule 50 motion.” St. Louis Convention & Visitor Comm’n v. National Football League,

154 F.3d 851, 861 (8th Cir. 1998). This is especially so where “[t]he Rule 50 motion was

made and considered after the court had had the benefit of over four weeks of trial,” alongside

“extensive legal arguments by the parties.” Id. (affirming grant of pre-verdict JMOL motion,

on issue where district court had previously denied summary judgment).

   II.      HLC’s Allocation Motion

         In this motion, HLC argued that, because the Monoline Insurer MBIA “brought and

settled claims against RFC for aiding and abetting GMAC Mortgage in fraudulently

inducing MBIA . . . to insure GMAC-sponsored trusts” (as evidenced by MBIA’s proof of

claim), and because ResCap’s “damages expert, Dr. Karl Snow, did not allocate any portion

                                               5
of the MBIA . . . settlement to” this “non-indemnifiable claim,” HLC was entitled to JMOL

as to ResCap’s “failure to prove a non-speculative basis to allocate the MBIA . . . settlement

between indemnifiable and non-indemnifiable claims.” (HLC JMOL Br. at 2, 4, 6.)5

       In response, ResCap argued that, not only did HLC fail to raise this issue at any point

during trial or during its cross-examination of ResCap’s relevant experts, but, under the

UnitedHealth Group allocation standard, RFC was under no obligation to allocate this

“immaterial” claim in order to articulate a “reasonably certain” measure of damages. (See

generally ResCap Opp. Br. (referencing UnitedHealth Grp. Inc. v. Exec. Risk Spec. Ins., 870

F.3d 856, 862 (8th Cir. 2017)).)

       The Court denied HLC’s motion. (See generally Trial Tr. at 3356-57.) First, the only

support for HLC’s argument was a handful of sentences in MBIA’s proof of claim. (See

PX-79.) This evidence did not support HLC’s argument, though, because the Court had

already instructed the jury that they could not consider that proof of claim for the truth of

the matter asserted therein. (See, e.g., Trial Tr. at 1390.) Moreover, even if the proof of

claim was competent evidence upon which to base a JMOL motion, HLC’s argument still

failed because no evidence adduced at trial demonstrated that MBIA’s “aiding and abetting”

claim was material. Indeed, Mr. Donald Hawthorne (ResCap’s expert on the bankruptcy

settlements) was the only witness to testify about the materiality of claims that were settled



5
       HLC’s brief advanced this argument with respect to both the MBIA and FGIC
settlements. However, because the FGIC proof of claim had not been introduced into
evidence at trial, and because HLC’s motion had no evidentiary basis without that proof
of claim, at oral argument HLC withdrew its JMOL motion with respect to the allocation
of the FGIC settlement. (See Trial Tr. at 3330.)
                                               6
between RFC and MBIA during the bankruptcy, and he did not mention this claim nor was

there any cross examination of him asking why he did not mention this claim. (See

generally id. at 1609-1750, 1788-89 (Hawthorne).) Rather, Mr. Hawthorne only testified

about repurchase claims, recessionary claims (which encompassed both material breach

claims and fraud claims), and servicing claims, and how those claims should be allocated in

the context of this indemnification suit; Mr. Hawthorne was under no obligation to prove a

negative. Finally, not only was there no competent evidence to suggest that MBIA’s “aiding

and abetting” claim had value (or was even considered at the time of settlement), this issue

was not even raised with the Court once over the course of the four-week trial.

       For these reasons, the Court denied HLC’s JMOL motion with respect to allocation.

   III.      ResCap’s Reasonableness Motion

          In this motion, ResCap argued that no reasonable juror could find that the

bankruptcy settlements were not entered into in good faith, and for a reasonable amount.

This was so because (1) ResCap’s reasonableness expert, Mr. Hawthorne, offered the only

expert testimony directly on point, and he explained at great length why the relevant

bankruptcy settlements were reasonable in light of RFC’s exposure, the strengths and

weaknesses of claims and defenses at the time, and comparative settlements; (2) all of the

expert witnesses who considered the bankruptcy settlements at the time found the

settlements reasonable; (3) the settlement negotiations took place under the auspices of a

federal bankruptcy judge as mediator and with the guidance of an independent Chief

Restructuring Officer; and (4) the settlement was only approved by the Bankruptcy Court

(and all parties to the bankruptcy proceeding) after the Bankruptcy Court (among other

                                                7
parties) had rejected an earlier proposed settlement. (See generally ResCap’s R&S Br. at 3-

14.)

       By contrast, HLC argued that JMOL was inappropriate, primarily with respect to the

MBIA settlement, because (1) Mr. Hawthorne did not adequately justify why the MBIA

settlement, at a rate of 90% of expected future losses, was reasonable, when the companion

RMBS Trust settlement only settled for 17% of such expected losses; (2) various reports

suggested that RFC was not facing the high loan default rates required for a 90% settlement

rate; (3) MBIA’s material breach and fraud claims, which constituted at least part of the

claims RFC settled in bankruptcy, may not have been successful at trial; and (4) a report

from an expert not testifying in this case, Mr. Fischel, suggested that Mr. Hawthorne’s

touchstone settlement comparator (the Assured v. Flagstar case) was not a good

comparator. (See generally HLC 1st Opp. Br. at 13-26.) With respect to the RMBS Trust

settlement, HLC also argued that (1) its expert, Mr. Phillip Burnaman, called into question

the reliability of the RMBS Trust comparator settlements used by Mr. Hawthorne, and (2)

an April 2012 10-Q disclosure by RFC’s parent company, Ally Financial, suggested that

losses from lawsuits against RFC would be lower than what the settlement ultimately ended

up being. (See id. at 8-13.)

       In a (comparatively) lengthy oral ruling, the Court granted ResCap’s motion. (See

Trial Tr. at 2973-84.) To begin, Minnesota law requires that a party seeking indemnity for a

settlement (here, ResCap) prove that the at-issue settlement was entered into in good faith,

and was reasonable and prudent. See Brownsdale Co-op Ass’n v. Home Ins. Co., 473 N.W.

2d 339, 342 (Minn. Ct. App. 1991). Minnesota jurisprudence on this question primarily

                                              8
derives from the case of Miller v. Shugart and what is commonly known as a Miller-

Shugart settlement. See Miller v. Shugart, 316 N.W.2d 729, 732-33 (Minn. 1982); see also

In re ResCap, 332 F. Supp. 3d 1101, 1155-58 (D. Minn. 2018) (providing background). In

such a case, a defendant settles a claim with a plaintiff for a stipulated sum, but conditions

the settlement on the plaintiff’s right to seek recovery only from the defendant’s insurer. Id.

Similarly here, RFC settled the RMBS Trust and Monoline Insurer claims against it for

stipulated “Allowed Claims,” on the condition that those Trusts and Monolines (by way of

the newly-formed ResCap Liquidating Trust) be permitted to seek contractual

indemnification from the mortgage lenders, or “insurers,” who sold RFC the underlying

defective loans, and whose breaches of the Client Guide’s representations and warranties

(“R&Ws”) contributed to RFC facing such claims. See generally In re ResCap, 332 F.

Supp. 3d at 1151-54 (describing the stringency of the Client Guide’s indemnification

provisions for breached R&Ws, which afforded RFC “considerable discretion” and “wide-

ranging remedies” against the mortgage lenders that sold it loans).

       As the Minnesota Supreme Court explained in Jorgensen v. Knutson, the Miller-

Shugart “reasonableness requirement” exists “to discourage possible overreaching.” 662

N.W.2d 893, 905 (Minn. 2003). In other words, the specter of “collusion and fraud” in such

a setting triggers the requirement that the party seeking indemnification establish that the

settlement was reached at arm’s length, in good faith, and that the settlement was prudent

and reasonable. See Alton M. Johnson Co. v. M.A.I. Co., 463 N.W.2d 277, 280 (Minn. 1990)

(noting that, in a Miller-Shugart setting, “the exposed insured has no incentive to drive a



                                               9
hard bargain”); Miller, 316 N.W.2d at 735 (similarly worrying that an insured may be “quite

willing to agree to anything as long as plaintiff promise[s] them full immunity”).

       Given this policy concern, Minnesota law requires objective proof of good faith and

reasonableness. See Vetter v. Subotnik, 844 F. Supp. 1352, 1355 (D. Minn. 1992).6 An

objective analysis of good faith and reasonableness, in turn, requires an analysis of what the

parties knew or could have known at the time of the settlement; knowledge obtained years

later, of new facts or new law, cannot inform the reasonableness of the settlement at the

time it was made. See Miller, 316 N.W.2d at 735. Moreover, in evaluating objective indicia

of good faith and reasonableness, the fact finder must consider whether a reasonable,

prudent person would have entered into the settlement based upon (i) an analysis of the

defendant’s potential exposure at trial, (ii) the strengths and weaknesses of the claims and

defenses, both factually and legally, (iii) the risks of proceeding to trial, and (iv) the costs

and burdens of litigation. See id.; accord Jorgensen, 662 N.W.2d at 904-05 (listing these

factors, among others, and emphasizing that “reasonableness” is a multi-factor inquiry). The

issue is not whether there was a single correct or perfect settlement. Rather, Minnesota

precedent makes clear that the issue is whether the settlement for which a party seeks

indemnification fell within a reasonable range of potential recoveries. See Nelson v. Am.


6
        HLC repeatedly argued that “reasonableness” is governed by an objective
standard, whereas “good faith” is governed by a subjective standard. (See, e.g., HLC 1st
Opp. Br. at 25-26.) Although no court has directly addressed this question in the context
of a Miller-Shugart settlement, a fair reading of the Minnesota case law on the subject
suggests that “reasonableness” and “good faith” are of a piece, rather than distinct
elements, and should both be governed by the objective standard articulated in Miller.
See, e.g., Brownsdale Co-op, 473 N.W.2d at 341-42 (treating “reasonableness” and “good
faith” as part of the same, objective inquiry).
                                                10
Home Assur. Co., 824 F. Supp. 2d 909, 917 (D. Minn. 2011) (“[T]he stipulated $900,000

judgment amount would be recoverable as long as it fell without a reasonable range of

potential recoveries.”); cf. Jackson Nat. Life Ins. Co. v. Workman Sec. Corp., 803 F. Supp.

2d 1006, 1012 (D. Minn. 2011) (noting that “[t]he party seeking indemnification need only

show it could have been liable under the facts shown at trial, not whether [it] would

have been”).

       Now, at the summary judgment stage of this case, ResCap moved for summary

judgment on this very issue. This Court denied that motion, citing the need for a full record

on such a fact-intensive inquiry. See In re ResCap, 332 F. Supp. 3d at 1157.7 At the close of

trial, however, the Court had before it a full factual record on which to consider ResCap’s

Rule 50 motion. That record contained the following uncontroverted evidence: First, the

bankruptcy settlements were entered into after a lengthy mediation conducted by a federal

bankruptcy judge, Judge James Peck. (See, e.g., Trial Tr. at 1603-04 (Hawthorne).) Second,

an independent Chief Restructuring Officer, Lewis Kruger, presided over the mediation and

ultimately approved the settlements. He testified at trial that his goal was to achieve “a

consensual deal that treated creditors fairly and established claims of creditors in a way that

was appropriate,” and emphasized that his decision to enter into the settlements was


7
        In denying ResCap’s motion at summary judgment, the Court also relied on
evidence concerning “MBIA’s separate settlements with GMAC Mortgage and ResCap
LLC,” which purportedly supported the contention that “RFC settled with MBIA for
allowed claims that exceeded MBIA’s losses by over one billion dollars,” and were
accordingly “unreasonable.” Id. at 1156. However, the Court later excluded this evidence
as irrelevant, in light of certain federal bankruptcy law principles. See In re ResCap, 2018
WL 4929393 (disallowing the GMAC Mortgage and ResCap LLC proofs of claim as
evidence).
                                              11
informed by his discussions with his advisors and with all of RFC’s principal creditor

constituencies. (See, e.g., id. at 1392-1407 (Kruger); see also id. at 1604 (Hawthorne)

(describing Kruger as a “well-respected experienced lawyer,” who “had been appointed by

the [bankruptcy court] and was looking out for the interest of all creditors”).) Third, RFC’s

expert in the bankruptcy case, Mr. Frank Sillman, testified that the settlements reached were

reasonable. (See, e.g., id. at 1416 (Sillman).) Fourth, the RMBS Trusts’ expert, Mr. Allen

Pfeiffer, testified that the settlements reached were reasonable. (See, e.g., id. at 1466-67

(Pfeiffer).) Fifth, all constituencies to RFC’s bankruptcy supported the settlements,

including parties such as the Creditors’ Committee that opposed the original RMBS Trust

settlement. (See id. at 1606-08 (Hawthorne)). For instance, Mr. John Dubel, the chairperson

of the Creditor’s Committee, testified that litigating these issues would have involved great

uncertainty and “numerous complex and novel issues of fact and law.” (See, e.g., ResCap’s

R&S Br. at 14 (citing excerpts from Mr. Dubel’s deposition, which were introduced into

evidence but ultimately not played before the jury in light of the Court’s oral decision on

this issue); see Trial Tr. at 2990-91 (providing context).) Sixth, the RMBS Trusts supported

the settlements. (See, e.g., id. at 1287 (Lipps).) Seventh, ResCap’s expert witness, Mr.

Hawthorne, an experienced RMBS litigator and an expert on RMBS litigation, testified that

the settlements were entered into in good faith and were reasonable. (See, e.g., id. at 1541;

see also supra at 13-15.) Eighth, the bankruptcy judge presiding over the bankruptcy in the




                                               12
Southern District of New York, Judge Martin Glenn, approved the settlements, after having

rejected an earlier proposed settlement. (See, e.g., id. at 1608-09 (Hawthorne).)8

       It was further undisputed that the factual evidence arising out of the settled litigation

was highly complex, involving analyses of over 100,000 loans and RFC’s accordant

exposure to many billions of dollars in damages. (See, e.g, id. at 1499, 1501-02, 1590-93

(Hawthorne).) As Ms. Tammy Hamzehpour, RFC’s general counsel, testified, RFC faced

“shockingly high” breach claims that exposed the company to tens of billions of dollars in

potential damages, plus years of litigation and expenses. (See, e.g., id. at 2849-51.) In fact,

RFC’s exposure – in excess of $42 billion – was also uncontroverted. (Id.)

       Of all of these facts, Mr. Hawthorone’s lengthy expert testimony was arguably the

most important. Indeed, he was the only expert to testify at trial on reasonableness. As such,

it is worth considering how, exactly, he reached his conclusion that these settlements were

reasonable. In accordance with the multi-factor reasonableness framework detailed above,

Mr. Hawthorne employed a three-step methodology for evaluating the reasonableness of the

settlements – ranging from the MBIA settlement at 90% of expected losses to the RMBS

Trust settlement at 17% of expected losses. He first considered the exposure RFC faced


8
       As the Court noted in its omnibus motion in limine decision, Judge Glenn’s order
approving the bankruptcy settlements is distinct from Judge Glenn’s finding that the
settlements were reasonable; the former was admissible for its legal effect (and as an
objective indicia of good faith), while the latter was inadmissible as hearsay. See In re
Rescap, 2018 WL 4863597, at *15. In reaching its decision here, the Court solely relied
on the fact that Judge Glenn approved the settlements, and that Mr. Hawthorne
considered that approval indicative of reasonableness and good faith. See also In re
Rescap, 2018 WL 4489685, at *16 (making similar point in the context of the Court’s
Daubert ruling).

                                               13
were it to try these cases to verdict. (See, e.g., id. at 1499-1502.) He then evaluated, both

factually and legally, the strengths and weaknesses of the claims asserted against RFC by

both the RMBS Trusts and the Monoline Insurers, alongside RFC’s defenses to those

claims. (See, e.g., id. at 1511-62.) Finally, Mr. Hawthorne compared the at-issue settlements

to other, contemporaneous RMBS settlements. (See, e.g., id. at 1564-74.) Notably, Mr.

Hawthorne testified at length about a decision by Judge Jed Rakoff of the District Court in

the Southern District of New York, which Judge Rakoff issued only months prior to the at-

issue settlements. (See, e.g., id. at 1564-67 (describing Assured Guar. Mun. Corp. v.

Flagstar Bank, FSB, 920 F. Supp. 2d 475 (S.D.N.Y. 2013)).) That decision, Assured v.

Flagstar, was a case brought by a monoline insurer much like MBIA. Following a bench

trial, the monoline insurer in that case, Assured, obtained a judgment for 100 percent of its

losses, plus interest. (Id.) As Mr. Hawthorne testified, that an aggressive monoline insurer

had just been awarded 100 percent of its damages in a similar case just months before the

settlement would have been “very much on the minds” of counsel mediating the bankruptcy

settlements. (Id. at 1564.)

       Mr. Hawthorne further testified about the range of settlement rates as among the

Monoline settlements and the RMBS Trust settlement in this case, and noted the differences

in litigation risk RFC faced as between those cases. (See, e.g., id. at 1575-82.) Importantly,

it was uncontroverted that MBIA had sued RFC in 2008, five years before the settlements

were reached. (See, e.g., id. at 1217-24 (Lipps).) In the MBIA case, 130 depositions had

been taken, more than a million pages of documents had been exchanged, and expert

disclosures had been issued. (See, e.g., id. at 1243-45 (Lipps).) Indeed, by 2012, MBIA was

                                               14
actually out of pocket 98 percent of its damages, i.e., well over $1.2 billion. (See, e.g., id. at

1504 (Hawthorne).) Mr. Hawthorne compared that to the RMBS Trusts who, for varying

legal reasons, did not organize themselves or hire counsel until October of 2011, years after

MBIA commenced litigation. (See, e.g., id. at 1578-80 (describing the failure of the RMBS

Trusts to organize themselves for litigation as a “herding cats” problem); accord id. at 1250-

52 (Lipps).) In fact, the RMBS Trusts never actually sued RFC. (Id.) Rather, the RMBS

Trusts only filed proofs of claim after RFC filed for bankruptcy. (Id.) Moreover, Mr.

Hawthorne testified, without serious rebuttal on cross-examination, that the Monolines had

additional legal rights available to them under the law and by virtue of their contracts,

including a contractual right of interest, all of which meaningfully changed the calculus of a

reasonable settlement as between the RMBS Trust claims and the Monoline Insurer claims.

(See, e.g., id. at 1504-07, 1588-89.) Further, Mr. Sillman, RFC’s expert in the bankruptcy

proceeding, testified as to the unique strength of the Monoline claims, and observed that it

was reasonable for Monoline claims to be settled for 80 to 100 percent of lifetime losses.

(See, e.g., id. at 1416.)

       Mr. Hawthorne also provided uncontroverted, uncontested testimony about the

importance and complexity of the law on the relevant statute of limitations applicable to

such claims at the time of the settlements (see, e.g., Trial Tr. at 1547-54), and the legal

burden of proof on causation at the time of the settlements (see, e.g., id. at 1530-34, 1545-

47). Both of these legal issues were highly relevant to his determination that RFC faced

potentially enormous liability from the Monoline claims, and arguably less significant

liability when it came to the RMBS Trusts.

                                                15
       The only witness to attempt to challenge Mr. Hawthorne’s testimony was Mr. Phillip

Burnaman, and even Mr. Burnaman only challenged Mr. Hawthorne with respect to the

RMBS Trust settlement (rather than the MBIA settlement, which made up the lion’s share

of HLC’s liability in this case). (See generally id. at 2459-2625.) However, Mr. Burnaman

expressly disqualified himself as an expert on reasonableness on at least three different

occasions. First, he testified, “I’m not offering an opinion on the reasonableness of this

settlement.” (Id. at 2600.) Second, he testified, “I didn’t fault Mr. Hawthorne on aspects of

the litigation risk and I didn’t undertake to review the litigation issues around this case

because it’s a very complicated subject.” (Id. at 2601.) Such an analysis “requires a legal

education,” Mr. Burnaman added, which he did not have. (Id.) Third, in response to the

question, “and you’re not here to challenge any of that discussion,” in reference to Mr.

Hawthorne’s discussion of the law relevant to the bankruptcy settlements, Mr. Burnaman

answered, “No. It’s a very complicated subject. I’m not a lawyer . . . there are different laws

in different states in different jurisdictions and I’m not expert enough to undertake to discuss

that.” (Id. at 2605-06.)

       However, the reasonableness of these settlements could only be evaluated by

analyzing the exposure, the litigation risks, and the legal strength of the claims and defenses,

together. See Jorgensen, 662 N.W.2d at 905 (reversing lower court for “focusing solely” on

one factor when undertaking a reasonableness analysis). Mr. Burnaman expressly

disavowed the expertise to engage in that analysis. The Court set aside entirely Mr.

Burnaman’s credibility on the testimony he did offer on other comparator settlements

which, of course, Rule 50(a) required the Court to do. See Stevenson, 354 F.3d at 745.

                                               16
Entirely setting aside his credibility nonetheless, the fact that Mr. Burnaman had so

disqualified himself made it so that his testimony was simply not probative of

reasonableness. Cf. Concord Boat Corp., 207 F.3d at 1050 (noting that JMOL “must be

granted when a non-movant’s case rests solely upon speculation and conjecture lacking in

probative evidentiary support”). If the other settlements to which Mr. Burnaman testified

were considered in the context of the changing law at the time, such as the law on causation

and the law on the statutes of limitations, one could then evaluate whether they were

comparable. But because Mr. Burnaman expressly disavowed such analysis, no reasonable

juror could conclude, one way or the other, whether those settlements were comparable or

not and therefore whether they were probative of the reasonableness of the RMBS Trust

settlement in this case.

       The only other notable evidence to which HLC cited in opposition to ResCap’s

motion was evidence that more than a year prior to the settlements, Ally Financial, RFC’s

parent company, filed a disclosure with the SEC (a form 10-Q) that optimistically estimated

the company’s exposure at merely “zero to four billion dollars.” (See, e.g., HLC 1st Opp.

Br. at 12-13 (pointing out various points in testimony where this 10-Q was discussed and

observing that, only “two and a half weeks later,” “ResCap and RFC agreed to an $8.7

billion allowed claim settlement just for RFC’s liabilities”).)9 But such evidence in a


9
        The Court notes that this $8.7 billion RMBS Trust settlement was rejected by the
Bankruptcy Court and various creditors (see Trial Tr. at 1258-59 (Lipps)), and that the
final RFC RMBS Trust settlement, which was one of the settlements RFC was actually
seeking indemnification for in this trial (along with the Monoline settlements), set RFC’s
liability at approximately $7.1 billion (id. at 1278).

                                              17
vacuum, without the benefit of expert testimony as to the meaning or requirements of that

disclosure, was hardly sufficient to argue that, on that basis, a reasonable juror could

conclude that the settlements were unreasonable. See Larson, 76 F.3d at 1452 (noting that

“[a] mere scintilla of evidence is inadequate to support a verdict”).

       HLC also challenged the credibility of Mr. Hawthorne’s explanations for the

differences in settlement rates, as between the 17% RMBS trust settlement rate and the 90%

MBIA settlement rate, but relied only on attorney argument that Mr. Hawthorne’s opinion

was not reliable.10 Of course, HLC was certainly correct that ResCap bore the burden of

proving good faith and reasonableness. And HLC was correct that, as a defendant, it had no

obligation to present expert testimony on reasonableness. (See, e.g., HLC 1st JMOL Opp.

Br. at 7-8 (collecting cases).) But it was equally true that the arguments of counsel are not

evidence and so counsel cannot testify as an expert and provide the analysis and the

connections necessary that can only be presented through expert testimony. See Wittenburg

v. Am. Express Fin. Advisors, Inc., 464 F.3d 831, 838 (8th Cir. 2006) (“[A]rguments of

counsel are not evidence.”). And perhaps more importantly, counsel could not invite the


10
        For example, during cross-examination, HLC attempted to call into question Mr.
Hawthorne’s explanation for the difference between the high Monoline settlement rates
and the (comparatively lower) RMBS Trust settlement rate on grounds that the so-called
“herding cats problem” was not as much of a problem as Mr. Hawthorne and Mr. Lipps
contended. (See HLC 1st JMOL Opp. Br. at 17-18.) Similarly, during its cross of Mr.
Hawthorne, HLC asked questions about a report purportedly concluding that Flagstar did
not settle for 100% of expected losses (id. at 23-24), as well as read into evidence
documents suggesting that RFC’s estimated loan breach rates were too low to support a
90% settlement rate (id. at 15-17.) HLC apparently believed that, by tying together this
smorgasbord of (largely irrelevant) data points during its closing argument, a reasonable
juror could entirely ignore Mr. Hawthorne’s opinion and thereby find the bankruptcy
settlements unreasonable.
                                              18
jury to “speculate,” particularly with regard to as complex an issue as the reasonableness of

a multi-billion-dollar RMBS settlement achieved through the federal bankruptcy process.

See Sip-Top, Inc., 86 F.3d at 830 (“When the record contains no proof beyond speculation

to support the verdict, judgment as a matter of law is appropriate.”).

       Indeed, as at least one federal circuit has recognized in recent years, the general rule

that a jury verdict cannot be based solely on the jury’s rejection of the other side’s

uncontradicted testimony applies with particular force to expert testimony on matters

outside of lay competence. See Quintana-Ruiz, 303 F.3d 62; Cruz-Vargas, 348 F.3d 271.

That is, although jurors may decide what weight to give to the testimony of expert

witnesses, they may not “disregard arbitrarily the unequivocal, uncontradicted, and

unimpeached testimony of an expert witness where . . . the testimony bears on technical

questions . . . beyond the competence of lay determination.” Quintana-Ruiz, 303 F.3d at 76-

77. There was no doubt that, given the role of the legal landscape in 2013 in determining the

reasonableness of these settlements, i.e., the need to evaluate the strength and weaknesses of

these claims and defenses in the context of the law, this issue unquestionably required

expert testimony. Cf. Jorgensen, 662 N.W.2d at 905 (noting that an important consideration

in determining reasonableness is “expert testimony for both parties on issues of the likely

size of a jury award”). And as to the law at the time of the settlements, Mr. Hawthorne’s

testimony was uncontradicted and unimpeached.

       To be sure, Rule 50(a) sets forth a strict standard. The Court may not grant a party’s

motion for JMOL unless no reasonable juror, taking all reasonable inferences in the light

most favorable to the opposing party, the nonmovant, could find against the moving party.

                                               19
See Roberson, 602 F.3d at 933. Moreover, the Eighth Circuit is clear that this is an exacting

burden due to “the danger that the jury’s rightful province will be invaded when [JMOL] is

misused.” Bavlsik v. General Motors, LLC, 870 F.3d 800, 805 (8th Cir. 2017). And, again,

in determining whether to grant JMOL, a court must refrain from making credibility

assessments. See Stevenson, 354 F.3d at 745. As is evident from this ruling, the Court made

no credibility assessments in reaching its decision.

       However, the Court found it noteworthy that this particular issue, i.e., the good faith

and reasonableness of a settlement in the context of an indemnity action, had almost always

been decided by a court as a matter of law on summary judgment, or by a court after an

evidentiary hearing. It had rarely, if ever, been considered by a jury. 11 Indeed, in the midst

of this trial, in a related case involving the exact settlements at issue here, one of the Court’s

colleagues, Judge Paul Magnuson, ruled at summary judgment that the settlements were

reasonable and entered into in good faith. See Residential Funding Co., LLC v. Universal

Am. Mortg. Co., LLC, No. 13-cv-3519 (PAM/HB), 2018 WL 4955237, at *5-6 (D. Minn.

Oct. 12, 2018).

       Thus, the question before the Court was whether a reasonable juror, in the face of

this overwhelming, uncontroverted evidence of good faith and reasonableness, could find


11
       The Court acknowledges that, a month before trial, it ruled that the Seventh
Amendment requires reasonableness to be tried before a jury in federal court, contra the
Minnesota law requiring this issue to be tried before a judge in state court. See In re
ResCap, 2018 WL 4469249. However, the fact that an issue is presented before a jury in
no way limits a federal court’s power to render JMOL under Rule 50(a), even if the issue
is one on which the Court previously denied summary judgment. See St. Louis Convention
& Visitor Comm’n, 154 F.3d at 861.

                                               20
that these settlements approved by a United States Bankruptcy Judge were not entered into

in good faith and were not reasonable. To do so, this jury would have had to disagree with:

(1) every professional to consider the issue, (2) the experts on both sides of the bankruptcy,

Mr. Sillman and Mr. Pfeiffer, and (3) every constituency with an interest in the settlements,

including the Creditors’ Committee, the RMBS Trusts, and the only expert to opine on the

issue in this case, Mr. Hawthorne. In fact, no competent fact or expert witness has ever

opined that these settlements were entered into in bad faith and/or were not reasonable.12

The defense would have asked the jury to be the first to do so.

           For these reasons, the Court granted ResCap’s motion as to reasonableness and good

faith.

     IV.      ResCap’s Allocation of Servicing Claims Motion

           In this motion, ResCap argued that no reasonable juror could find that it was

unreasonable “for a party in RFC’s position [in 2013] to settle [non-indemnifiable] servicing

claims for $96 million (in the RMBS Trust settlement) and de minimis or no value (in the

Monoline Settlement), after accounting for litigation risk.” (ResCap R&S Br. at 18.) In



12
        The Court acknowledges that HLC intended to offer the testimony of at least one
expert, Professor George Triantis, in support of the conclusion that the bankruptcy
settlements were unreasonable. Professor Triantis based his conclusion on the
purportedly “skewed incentives” facing settling parties in a bankruptcy proceeding.
However, the Court excluded Professor Triantis’s testimony in its Daubert order. See In
re Rescap, 2018 WL 4489685, at *24-26. In so ruling, the Court observed that Professor
Triantis was “simply not qualified to opine about the reasonableness of the Settlements,”
in large part because he did not “assess the strengths and weaknesses of the underlying
claims and defenses in the Settlement” and “ha[d] no experience in the RMBS context.”
Id. at *25.

                                                 21
advancing this argument, ResCap again pointed to the (virtually uncontradicted) testimony

of Mr. Hawthorne, in which he explained why servicing claims lacked value, based on his

experience as a plaintiff-side RMBS litigator during the relevant time period. (See id. at 14-

16.) In particular, ResCap noted, Mr. Hawthorne focused on numerous legal difficulties

with RMBS servicing claims, such as a high burden of proof and a general lack of legal

support. (Id. at 15.) For instance, ResCap added, Mr. Hawthorne provided compelling

testimony about the importance of a September 2012 Assured v. Flagstar (pre-trial)

decision, in which Judge Rakoff allowed Assured’s RMBS servicing claim past summary

judgment but explicitly expressed “skepticism” that the claim could succeed at trial;

Assured declined to pursue this claim at trial in light of Judge Rakoff’s admonishment. (Id.

at 15 (quoting Assured Guar. Mun. Corp. v. Flagstar Bank, FSB, 892 F. Supp. 2d 596, 607

(S.D.N.Y. 2012)).)

       For its part, HLC argued that a reasonable juror could find that ResCap failed to

allocate at least some (unidentified) portion of the Monoline settlements to servicing claims.

This was so, HLC contended, because the RMBS Trust settlement had allocated some value

to servicing claims (albeit only 1% of the total claim)13, because MBIA’s servicing claim

had survived a motion to dismiss, because MBIA had retained two expert witnesses on the

issue, and because Mr. Burnaman’s testimony showed why the RFC Servicer Guide set out




13
        For a more thorough discussion of the allocation of servicing claims in the RMBS
Trust settlement, see In re ResCap, 2018 WL 4863597, at *22-23 (denying HLC’s motion
in limine no. 5). Notably, in its opposition brief, HLC did not contest the reasonableness
of the servicing allocation in the RMBS Trust settlement.
                                              22
“objective criteria” that made a servicing claim against RFC more likely to succeed than

analogous claims against other “master servicers.” (See HLC’s 1st Opp. Br. at 30-33.)

       The Court granted ResCap’s motion on this issue, too, for largely the same reasons

that it granted ResCap’s motion on reasonableness and good faith. (See generally Trial Tr.

at 2984-87.) Again, the Court focused on Mr. Hawthorne’s expert legal testimony as to why

servicing claims would have been extremely difficult to prove in 2013. First, Mr.

Hawthorne noted the prevailing law on loss causation at the time of the settlements and the

difficulty in establishing that a servicer breach caused losses to an RMBS Trust. (See, e.g.,

id. at 1530-32.) Second, he noted the discretion afforded to RFC as a “master servicer”

under the governing pooling and servicing agreements. (See, e.g., id. at 1781-82.) Third, he

noted the express limitations on RFC’s liability as a master servicer under those agreements.

(See, e.g., id. at 1529-30.) Finally, he noted that, under the pooling and servicing

agreements, a plaintiff would have had to show that the servicer was “grossly negligent” in

the performance of its duties in order to establish a servicing claim. (See, e.g., id. at 1772-

76.) Mr. Hawthorne also emphasized the aforementioned 2012 Flagstar ruling, as well as

the fact that he knew of no case in which RMBS servicing claims had resulted in any

“appreciable recovery” for a plaintiff. (See, e.g., id. at 1534, 1564, 1776-78.)

       In the face of this expert-driven evidence showing why it would have been

reasonable at the time of the bankruptcy settlements to attribute little-to-no value to

servicing claims, HLC offered effectively nothing in response. Again, Mr. Burnaman

disqualified himself as an expert on the reasonableness of the servicing claims. He

confirmed that he could not offer an opinion on the legal viability of the servicing claims

                                               23
asserted by the RMBS Trusts and the Monolines because he was not a lawyer and was

accordingly not qualified to testify about the law on loss causation and the heightened

“gross negligence” burden of proof. (See, e.g., id. at 2533, 2536-37, 2612-14.) Indeed, Mr.

Burnaman conceded that he offered no opinion with respect to the litigation risk of

defending against such claims. (See, e.g., id. at 2600-01; but cf. In re Rescap, 2018 WL

4489685, at *21 (noting, in its Daubert Order, that “[w]hat is relevant to the

reasonableness of the Settlements is the parties’ expectation of possible recovery on

available claims, as discounted by the litigation risk”).)

       As for the facts elicited by HLC on cross-examination, Mr. Kruger and Mr. Pfeiffer

both acknowledged RFC’s potential exposure on the servicing claims to be around $96

million after accounting for litigation risk, albeit solely in the context of the RMBS Trust

litigation. (See, e.g., Trial Tr. at 2391-92 (Kruger), id. at 1461-63 (Pfeiffer).) Moreover,

MBIA’s expert (whose report was referenced during Mr. Hawthorne’s cross but who did not

testify at this trial) apparently believed MBIA’s servicing claim was worth at least $76

million, albeit without connecting that amount to any alleged servicing defects. (See, e.g., id.

at 1645, 1657, 1662-63 (Hawthorne).) Finally, Mr. Burnaman testified that there were

written objective servicing criteria in the servicing and pooling agreements that governed

RFC’s role as master servicer, and that these criteria may have potentially subjected RFC to

a viable servicing claim. (See, e.g., id. at 2533, 2536-37, 2612-14.)

       However, on these minimal facts alone, no reasonable juror could find that Mr.

Hawthorne’s de minimis Monoline Insurer servicing allocation was unreasonable. This was

especially so in light of the relevant inquiry, which was not, “is there any universe in which

                                               24
MBIA potentially could have succeeded on its servicing claim against RFC?” But, rather,

“was it reasonable for a party in RFC’s position to settle servicing claims against it for de

minimis value in light of the litigation risk, and in the context of the law that governed the

claims at the time?” On this record, no reasonable juror could have answered the latter

question in the negative.

        For these reasons, the Court granted ResCap’s motion as to the allocation of

servicing claims.

   V.      ResCap’s Causation Motion

        In this motion, ResCap argued that unrebutted fact and expert testimony showed that

it met its burden on causation, under the (fairly liberal) “contributing cause” standard

articulated in the Court’s summary judgment order. See In re ResCap, 332 F. Supp. 3d at

1164-65 (holding that, “to prevail on its contractual indemnity claim, [ResCap] must show

that the losses and liabilities for which they seek indemnity [i.e., the bankruptcy settlements]

have a cause and result relationship with, or a causal connection to, [HLC’s] breaches of

R&Ws or Events of Default. . . . This does not require [ResCap] to show that [HLC’s]

breaches were the sole cause of [the claims settled in bankruptcy] – it merely requires that

[ResCap] shows that [HLC’s] breaches were a contributing cause of those liabilities and

losses”) (cleaned up). In proving this claim, ResCap relied largely on the expert testimony

of its re-underwriting experts, Mr. Steven Butler and Mr. Richard Payne. According to

ResCap, this testimony showed that specific HLC loans breached specific Client Guide

R&Ws, which then caused RFC to breach specific R&Ws to the Trusts and Monolines,



                                               25
which then caused the Trusts and Monolines to sue RFC for breach of contract. (See

generally ResCap Causation Br.)

       In response, HLC only argued that (1) ResCap did not meet its burden of proof as to

two of the Monoline settlements (Ambac and Syncora), one of which (Ambac) ResCap was

not even seeking indemnification for in this lawsuit, and (2) ResCap did not show that either

the Trusts or Monolines actually brought claims over two of the specific HLC R&W

breaches relied upon by Mr. Payne in proving ResCap’s “chain of causation” (i.e., the

“representation regarding documentation programs” and the “representation regarding

proxy Mortgage Loan Schedules”). (See HLC’s 1st Opp. Br. at 26-28.)

       The Court granted ResCap’s motion on this issue. (See generally Trial Tr. at 2987-

90.) The uncontested, unconverted, and unimpeached factual and expert testimony

concerning causation conclusively established five facts. First, RFC, in its sole discretion,14

determined that 57 at-issue RMBS Trust loans and 38 at-issue Monoline loans involved

both HLC R&W breaches and RFC R&W breaches. (See, e.g., id. at 1831-832, 1857-60

(Payne).) Second, specific HLC R&W breaches directly caused specific RFC R&W

breaches. (See, e.g., ResCap Causation Br. at 2 (gathering numerous record citations).)

Third, the RMBS Trusts and Monolines asserted loan-level breach claims when they filed

claims against RFC in the bankruptcy. (See, e.g., id. at 6-7 (gathering numerous record

citations).) Fourth, professionals involved in the bankruptcy considered these loan-level


14
      In its summary judgment decision, the Court held that the Client Guide “grant[ed]
RFC sole discretion to determine Events of Default in all circumstances,” and that no
evidence suggested that RFC exercised that discretion “dishonestly, maliciously, or
otherwise in subjective bad faith.” In re Rescap, 332 F. Supp. 3d at 1153, 1185.
                                              26
breach claims to be a substantial source of RFC’s liability. (Id. (citing testimony from Mr.

Pfeiffer and Mr. Sillman).) Fifth, RFC incurred “loss and liabilities” when it settled those

loan-level breach claims, for which it now seeks indemnity under the terms of the Client

Guide.

         HLC introduced no evidence to the contrary, fact or expert, and in its opposition to

ResCap’s JMOL motion, HLC pointed to only a few shards of evidence it claimed a

reasonable juror could rely on in finding that ResCap had not met its burden as to

causation.15

         First, HLC argued that RFC had not proven that HLC’s breaches were a contributing

cause of two of the Monoline settlements, Ambac and Syncora. HLC based its argument

entirely on its criticism of the allocation modeling of Dr. Snow, i.e., that Dr. Snow’s breach

rate analysis across the Monoline settlements was flawed because he treated them as one

“global settlement,” rather than as multiple, individual settlements. However, that issue (i.e.,

the credibility of Dr. Snow, and the integrity of his sampling model) related only to

damages and allocation, both of which remained issues for the jury to decide.




15
       This minimal evidentiary showing was unsurprising. HLC’s summary judgment
briefing on causation relied heavily on its expert, Professor Steven Schwarcz, and various
theories he advanced involving RFC R&W breaches that were purportedly “solely
caused” by RFC, and then settled for value in the bankruptcy. See In re Rescap, 332 F.
Supp. 3d at 1167-68 (declining to grant ResCap summary judgment on causation, largely
because of Professor Schwarcz’s theories). However, the Court excluded much of
Professor Schwarcz’s testimony in its October 22 “RFC sole responsibility” order, see In
re ResCap, 2018 WL 5257641, and HLC declined to put Schwarcz on the stand at trial
for any other purpose.
                                               27
       Second, HLC argued that a reasonable juror could find that ResCap had not proven

causation as to two discrete R&W categories: R&Ws regarding Mortgage Loan Schedules

based on “proxy data,” and R&Ws regarding documentation program representations.

       As to Mortgage Loan Schedule R&Ws, there was no doubt that RFC made such

R&Ws to the Trusts and Monolines, and that breaches based on those R&Ws therefore

contributed to the bankruptcy settlements. (See, e.g., Trial Tr. at 1871 (Payne).) Rather,

HLC appeared to argue that the absence of the original data on the Mortgage Loan

Schedules was fatal to the success of those breach determinations. However, the Court

considered this issue in its Daubert ruling, and then again in its motion in limine ruling. In

both cases, the Court noted that basing an R&W breach on “proxy data” from a third-party

source was entirely permissible because it supplied the exact same data that was included in

the original schedules. See In re Rescap, 2018 WL 4489685, at *10 (Daubert ruling); In re

ResCap, 2018 WL 4863597, at *19-20 (motion in limine ruling).

       As for the documentation program R&Ws, it appeared from expert submissions prior

to trial that HLC disagreed with Mr. Payne and Mr. Butler’s interpretation of those

representations. See, e.g., In re Rescap, 332 F. Supp. 3d at 1167-68 (overviewing HLC’s

then-argument over “documentation program R&Ws,” in which the parties disputed

whether such “pool-wide” RFC “documentation program R&Ws” were “functionally

equivalent to underwriting representations”). However, none of that evidence was

presented at trial through HLC’s witnesses. (Cf. supra n.15.) Accordingly, on this record,

there was no argument HLC could have made to the jury explaining how losses arising from



                                              28
breaches of RFC’s “documentation program R&Ws” resulted in ResCap failing to meet its

burden on causation.

         For these reasons, the Court granted ResCap’s motion as to causation.

   VI.      ResCap’s Client Guide Motion

         In this motion, ResCap argued that uncontroverted evidence demonstrated that the

Client Guide, and its accordant R&Ws and indemnification remedies, applied to all loans for

which ResCap was seeking indemnification, including so-called “bulk loans” and “pay option

ARM loans.” This was especially so because HLC’s corporate representative, Ms. Rebecca

Barton, effectively testified to that effect, and because “all parties agree[d] that HLC’s loans

were governed by R&Ws and remedies, and the only identified R&Ws or remedies [were]

those” found in the Client Guide. (See ResCap Client Guide Br. at 3-7.)

         By contrast, HLC argued that a reasonable juror could find that RFC purchased “bulk

loans” and “pay option ARM loans” from HLC outside the Client Guide, largely because one

of its witnesses, former HLC Senior Vice President of Secondary Markets, Mr. Rian Furey,

explicitly testified as such, and “because RFC did not purchase bulk loans [and pay option

ARM loans, neither of which complied with the Client Guide’s “underwriting criteria”] under

any of the Client Guide’s three permitted methods for loans that do not comply with the Client

Guide in certain respects.” (See HLC 2d Opp. Br. at 7-11, 22-28, 30-31, 33-36.)

         The Court denied ResCap’s motion. (See generally Trial Tr. at 3350-51.) Although

the Court acknowledged the overwhelming evidence suggesting that the Client Guide and its

R&Ws and remedies governed the sale of all loans purchased by RFC from HLC, including

the testimony of HLC witnesses Ms. Barton and Mr. James Svinth (Mr. Furey’s boss), Mr.

                                              29
Furey’s testimony that, in his view, the Client Guide did not cover “bulk loans” and “pay

option ARM loans” created a factual dispute that only the jury could resolve. (See, e.g., id. at

3102-03, 3078-84 (bulk loans), 3091-93 (pay option ARM loans) (Furey).) Although

ResCap’s cross-examination of Mr. Furey certainly challenged Mr. Furey’s credibility (see

ResCap Client Guide Br. at 4), the Court could not consider that issue in reaching this ruling.

See Stevenson, 354 F.3d at 745. Moreover, given further inferences that could be drawn from

the evidence about the manner in which “bulk loans” and “pay option ARM loans” were

handled, such as the arguable failure of RFC to enter into a written variance with HLC when

purchasing bulk loans underwritten to other purchasers’ underwriting guidelines, a reasonable

juror could find that RFC purchased those two categories of loans outside the Client Guide,

and therefore without the accordant R&Ws and remedies at issue in this case.

       For these reasons, the Court denied ResCap’s motion as to the applicability of the

Client Guide. Accord Watkins Inc. v. Chilkoot Distrib., Inc., 655 F.3d 802, 805 (8th Cir. 2011)

(holding that, under Minnesota law, “[o]rdinarily, the existence of a contract is a question of

fact to be determined by the jury”); Minn. Supply Co. v. Raymond Corp., 472 F.3d 524, 532

(8th Cir. 2006) (same).




                                              30
     VII.   ResCap’s Assetwise Direct Criteria Agreement Motion16

        In this motion, ResCap argued that, regardless of what the Court held with respect to

“bulk loans” and “pay option ARM loans,” no reasonable juror could find that the R&Ws

listed in the Assetwise Direct Criteria Agreement (the “AW Agreement”) superseded the

Client Guide’s R&Ws. This was so because only one witness discussed the AW Agreement

based on personal experience (RFC’s former Sales Director, Ms. Renee Bangerter, who was

responsible for sending this agreement to HLC), and she testified that the AW Agreement’s

R&Ws merely supplemented, rather than superseded, the Client Guide’s R&Ws. (See

ResCap Assetwise Br. at 1-2.) Moreover, ResCap contended, even if the AW Agreement

R&Ws superseded the Client Guide R&Ws, that would not matter because “all 21

[Assetwise] loans identified by [ResCap’s re-undewriting expert, Mr. Payne] remain[ed] in

breach [under the AW Agreement’s R&Ws].” (See id. at 3 (identifying and discussing each

of these loans).)

        For its part, HLC argued that a reasonable juror could find that the AW Agreement

superseded the Client Guide because the AW Agreement “contain[ed] no language

specifying that the Client Guide’s [R&Ws] appl[ied] in addition to those set forth in the


16
       Unlike “bulk loans” and “pay option ARM loans,” the Court’s summary judgment
decision directly addressed HLC loans purchased using RFC’s “Assetwise system.” See
In re Rescap, 332 F. Supp. 3d at 1175-78. Although the Court ruled that the unrefuted
evidence showed that RFC did not “intend[] a blanket waiver of its remedies of the
provisions of the Client Guide when utilizing Assetwise” – because the Client Guide
“expressly anticipate[d] RFC’s use of Assetwise” and stated that the Guide’s R&Ws
would still apply “even if the parties used Assetwise,” id. at 1178 – the Court held that a
narrow triable issue of fact remained “as to whether the [Assetwise] Agreement
superseded the Client Guide” “with respect to the [R&Ws] for which HLC was
responsible,” id. at 1177 (emphasis added).
                                              31
Agreement itself,” (HLC 2d Opp. Br. at 38), and because a companion document to the AW

Agreement, the “Assetwise Direct License Agreement,” contained an indemnity provision

that arguably replaced the Client Guide’s indemnification provision (id. at 40).

       The Court granted ResCap’s motion. (See generally Trial Tr. at 3351-54.) First, only

Ms. Bangerter testified as to her contemporaneous understanding of the AW Agreement,

and she testified that the AW Agreement did not supersede the Client Guide; no other

witness provided substantial testimony on this issue. (See, e.g., id. at 647-650, 661-62.) For

instance, Ms. Bangerter testified that the “seven points,” or R&Ws, listed in the AW

Agreement “were not meant to replace the 20 to 30 pages of R&Ws in the Client Guide,”

and were merely “additional requirements.” (Id. at 650, 662 (cleaned up).) Bangerter could

also not “recall ever telling anyone at HLC that the AW Agreement modified the Client

Contract or Guide,” nor did she even “have the authority” to do so. (Id. at 648-49 (cleaned

up).) She further stated that no one “from HLC ever disagreed that Client Guide Section 4A

[concerning R&Ws] applied to their Assetwise loans.” (Id. at 683, 685 (cleaned up).) HLC

neither presented testimony to the contrary, nor even attempted to seriously call this portion

of Ms. Bangertner’s testimony into question on cross-examination.

       Moreover, the text of the AW Agreement’s R&W section plainly required reference

to the Client Guide; no reasonable juror could read it as a stand-alone agreement. (See

ResCap’s Assetwise Br. at 2-3.) As Ms. Bangerter observed, the seven R&Ws in the AW

Agreement made little sense without cross-reference to the Client Guide’s R&W section.

(See, e.g., Trial Tr. at 681-83 (discussing this need with respect to the AW Agreement’s

R&Ws requiring “accurate calculation of income and assets” and “no fraud and

                                              32
misrepresentation”).). Indeed, even HLC’s witness, Mr. Furey, testified that the R&Ws in

the AW Agreement were “somewhat vague,” and that “it would be fair to presume that all

seven refer to provisions in the Client Guide.” (Id. at 3176-77 (cleaned up).) Finally, even

under HLC’s AW Agreement theory, RFC had established R&W breaches for the 21

breaching loans identified by ResCap’s expert, Mr. Payne. (See ResCap’s Assetwise Br. at

3.)17

        For these reasons, the Court granted ResCap’s motion as to Assetwise.

     VIII. ResCap’s Equitable Estoppel (and Waiver) Motion

        In this motion, ResCap argued that no reasonable juror could find that HLC had met

its burden of proving the affirmative defense of equitable estoppel. In other words, ResCap

contended, no reasonable juror could find that a “person of authority” at RFC induced HLC

to sell it loans on the understanding that such loans would not have to comply with the

Client Guide R&Ws and remedies. Not only did no RFC or HLC employee testify at trial

that anyone at RFC ever “agreed to abandon” those portions of the Guide in return for loan

sales, ResCap pointed out, the former traders HLC put on in support of its estoppel defense

(i.e., Mr. Furey and Mr. Smith) testified that they were not sure if the RFC employees with

whom they met even had the authority to make such a promise. (See ResCap’s Esoppel Br.

at 1-4).


17
       Moreover, HLC’s argument concerning the AW Direct Licensing Agreement
missed the mark because no witness provided testimony about how that “companion”
agreement interacted with either the AW Agreement or the Client Guide. Hence, in the
face of Ms. Bangertner’s unequivocal testimony, a juror could only speculate that the
Licensing Agreement’s indemnity provision somehow superseded the Client Guide’s
indemnity provision.
                                              33
       In response, HLC argued that a reasonable juror could find that “RFC induced HLC

to sell more loans with the implicit understanding that they need not comply with the Client

Guide” R&Ws and remedies. (HLC 2d Opp. Br. at 46.) In making this argument, HLC

relied almost entirely on a February 2006 dinner meeting between RFC employees Ms.

Martha Forget and Mr. Alan Joseph and HLC traders Mr. Smith and Mr. Furey, three of

whom testified at trial (i.e., Forget, Smith, Furey). 18 At this meeting, Ms. Forget, on behalf

of RFC, agreed to buy “bulk loans” from HLC even though those loans were not

underwritten to the underwriting guidelines contained in RFC’s Client Guide; rather, they

were underwritten to competitor guidelines. (Id. at 47-50.) From this evidence, HLC argued,

a reasonable juror could infer that RFC made “representations and inducements” that it

would not enforce Client Guide R&Ws and remedies with respect to those loans, and that

HLC reasonably relied on those “representations and inducements” in selling RFC those

“bulk loans.” (Id.)

       The Court granted ResCap's motion. (See generally Trial Tr. at 3354-56.) This

affirmative defense, on which HLC undoubtedly bore the burden of proof, operated as an

alternative to HLC’s argument that the Client Guide did not apply at all to “bulk loans” or

“pay option ARM loans.” As the Court suggested in its summary judgment decision, HLC’s

argument was that, even if the Client Guide technically applied to all loan sales, equity

demanded that RFC be estopped from enforcing the R&W and remedial provisions of the

Client Guide as to certain categories of loans. See In re ResCap, 332 F. Supp. 3d at 1174-75.



18
       Mr. Joseph passed away before this litigation commenced.
                                               34
This defense required proof that: (1) RFC made promises or inducements to HLC

concerning the relevant provisions of the Client Guide, (2) HLC reasonably relied upon

those promises, and (3) HLC would be harmed if estoppel was not applied. See id. at 1174

(citing Hyrda-Mac, Inc. v. Onan Corp., 450 N.W.2d 913, 919 (Minn. 1980)).

       As to the first element, it was HLC’s affirmative burden to establish that RFC made

“promises or inducements” to HLC that, despite the presence of a voluminous written

contract that had governed the parties’ relationship for years, HLC could sell RFC loans, en

masse, that would not have to comply with a critical portion of that written contract, i.e., the

R&Ws and remedies. HLC’s only substantial evidence in support of this first element was a

February 2006 meeting and dinner, four years after the parties started doing business.

(Accord Sept. 14, 2018 Hr’g Tr. [Doc. No. 4470] at 13-14 (noting that HLC could support

this first element of estoppel with either “actual communications between . . . people with

the authority to be able to make th[e] decision [to buy loans outside the Client Guide]

between the two companies, or it could be an internal document reflecting that

communication”).) However, it was uncontroverted that no person at this meeting, either

from RFC or HLC, mentioned the Client Guide, much less discussed waiving any provision

of the Client Guide, including the at-issue R&Ws and remedies, in return for bulk loan

sales. (See ResCap Estoppel Br. at 1-3 (gathering record citations).) In fact, Mr. Furey and

Mr. Smith both agreed that, at this dinner, the parties only discussed whether RFC would

entertain purchasing “bulk loans” that had been originated for other program parameters or

underwriting guidelines, such as those of RFC’s competitor, Countrywide Financial. (See,

e.g., Trial Tr. at 3037-39 (Smith), 3148-49 (Furey).)

                                              35
       Thus, even drawing all inferences from this evidence in the light most favorable to

HLC, as the Court must, a reasonable juror could not infer that RFC affirmatively promised

or induced HLC to sell it bulk loans wholly outside the Client Guide. (Cf. Oct. 1, 2018

Order [Doc. No. 4497] at 7 (distinguishing between evidence concerning “generalized

variances from RFC’s underwriting criteria,” which would not support an estoppel defense,

and “evidence of a stated departure from the provisions and remedies of the Client Guide as

to specific HLC loans or bulk transactions, made by a person of authority at RFC,” which

would support an estoppel defense).)19 By extension, a reasonable juror could not infer that

RFC affirmatively waived its right to enforce the Client Guide’s remedies or R&Ws. By the

admission of HLC’s witnesses, the subject was simply never discussed. Setting aside any

credibility issues with HLC’s witnesses, the best that could be inferred from this February

2006 meeting and dinner was that no “meeting of the minds” occurred as to whether the

Client Guide’s R&Ws and/or remedies applied at all to those at-issue loans. However, that




19
        The Court acknowledges that Minnesota case law suggests that a party to a
contract may support an estoppel defense with a counter party’s “silence[,] negative
omission to act when it was [their] duty to speak or act,” or suggestive “course of
conduct.” See, e.g., Pollard v. Southdale Gardens of Edina Condo. Ass’n, Inc., 698
N.W.2d 449, 454 (Minn. Ct. App. 2005); see also St. ex rel. Swanson v. 3M Co., 845
N.W.2d 808, 819 (Minn. 2014) (holding that, for a waiver defense, “intent to waive [a
contractual provision] may be inferred from conduct”). However, at trial, HLC
introduced no evidence, beyond mere speculation, from which a reasonable juror could
find that RFC’s “silent” “course of conduct” induced HLC to sell it loans outside the
Client Guide’s R&W and remedial provisions. As the Court noted above, it appears that
nobody, from either party, even considered this subject at the time of the loan sales. (See,
e.g., Trial Tr. at 3147-48 (Furey) (agreeing that the applicability of Client Guide R&Ws
never “became a question until this litigation was filed”) (cleaned up).)

                                             36
question went to contract formation, which the Court had deemed a jury issue (see supra

Section VI), and not to equitable estoppel.

       For these reasons, the Court granted ResCap’s motion as to estoppel.20

Dated: June 12, 2019                               s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




20
       After the Court’s oral ruling, the Court clarified that, given the Client Guide’s
explicit requirement of a written waiver, alongside the unique facts of this case, the Court
had treated HLC’s waiver and estoppel defenses as essentially one and the same, at least
with respect to “bulk loans” and “pay option ARM loans.” (See Trial Tr. at 3358-59;
accord In re ResCap, 332 F. Supp. 3d at 1174, 1177.) As such, to the extent a waiver
defense survived the Court's summary judgment order, the Court granted ResCap’s
motion with respect to that defense, too. (Cf. HLC 2d Opp. Br. at 50-52 (citing the same
evidence in support of both its waiver defense and its estoppel defense).)
                                              37
